Wright, C. J.,
dissenting. — In this case, the delivery of the personal property was complete to Kingsley. Harris purchased in good faith, without notice, actual or constructive, of the right reserved by Bailey — or that the sale made was conditional. In my opinion, while the parties to such a sale, should be, and are bound by its terms, and as between them the title remains in the vendor, as to. subsequent purchasers and existing creditors, without notice, acting in good faith, and purchasing for a valuable consideration, the title is in the vendee. I think the rule as found in the New York cases, is a safe one, and much more in accordance with the letter and spirit of our registry laws, than that adopted by the majority of the court. The point of difference is well understood, and therefore I need not now say more.